Christianson, J.
(concurring specially). I concur in a reversal of the judgment and in the principles of law announced in the syllabus. I agree with Mr. Justice Grace that § 4804, Comp. Laws 1913, does not violate the 14th Amendment to the Constitution of the United States, nor has it been shown that it violates any other constitutional provision, either state or Federal. I also agree that the defendant is a common carrier and within the provisions of this section, and that the plaintiff was engaged in work of such character as to bring him within the statute. I am also of the opinion that under §§ 4804 and 4805, Comp. Laws 1913, the questions of negligence and contributory negligence were in this case for the jury. I express no opinion upon the other matters discussed in the majority opinion.